Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Patient Portal Technologies, Inc. 7108 Fairway Drive Palm Beach Gardens, FL33418 We hereby consent to the use in the Prospectus constituting a part of this Registration Statement of our report dated April 9, 2007, relating to the financial statements of Patient Portal Technologies, Inc. which is contained in that Prospectus. Our report contains an explanatory paragraph regarding the Company’s ability to continue as a going concern. We also consent to the reference to us under the caption “Experts” in the Prospectus. /s/ Linda Walden, CPA Walden Certified Public Accountant, P.A. Sunny Isles, Fl Dated: November 21, 2007
